Citation Nr: 0709135	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  00-07 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right elbow 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from May 1968 to May 1971 and 
April 1990 to September 1990.  He also had Active Duty for 
Training (ACDUTRA) for 14 days in 1987, four days in 
September 1988, eight days in March 1989, 12 days in May 
1989, and for 17 days in May 1989.  The veteran also served 
in the Reserves for various periods of time between 1973 and 
1989.  He joined the Air Force Reserves in December 1989, and 
was retired in November 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Seattle, 
Washington, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
October 2003, June 2005, and June 2006, but was remanded for 
additional development.  The appeal has now been returned to 
the Board for further review.  

The issues of entitlement to service connection for a right 
elbow disability, a right shoulder disability, and bilateral 
wrist tendonitis were granted in the June 2006 Board 
decision.  Therefore, these issues are no longer before the 
Board. 



FINDING OF FACT

The veteran does not have a current right elbow disability.



CONCLUSION OF LAW

A right elbow disability was not incurred in or aggravated by 
active service 38 U.S.C.A. §§ 101(24), 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The veteran was provided with VCAA notice by letter dated 
August 2005.  This letter told the veteran what evidence was 
needed to substantiate the claim for service connection for a 
right elbow disability.  The veteran was also informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  Finally, the letter requested that 
the veteran provide any evidence in his possession that he 
thought pertained to his claim.  

The veteran was not provided with information pertaining to 
the final two Dingess elements until the October 2006 
supplemental statement of the case, and an agency of original 
jurisdiction has not readjudicated this claim following the 
notification to the veteran.  However, as the veteran's claim 
is being denied, there will be no degree of disability or 
effective date assigned.  Therefore, in spite of the 
inadequate notice provided on this element, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the RO in January 
2006, after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Under the VCAA, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
regard, the veteran has been afforded several recent VA 
examinations of his claimed disability.  He did not report 
for an examination that had recently been scheduled to obtain 
a medical opinion regarding his right elbow disability.  
However, the veteran's claims folder with all the relevant 
medical records was forwarded to a medical professional, and 
the requested medical opinion was obtained.  All identified 
records that are available have been obtained.  As there is 
no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

The veteran contends that he developed a disability of the 
right elbow as a result of injuries sustained while 
performing his duties as an aircraft technician during active 
duty in 1990, active duty for training and inactive duty 
training in the Air Force Reserves.  

He has testified that his job required carrying heavy tools 
and holding heavy parts in place for long periods of time.  
While he was also a civilian employee of the Air Force during 
this time, he believes that his injuries were sustained while 
on active duty for training or inactive duty training.  The 
veteran argues that this type of work over time led to the 
development of his claimed disabilities.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection will also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's service medical records for the reserves 
include an examination conducted in February 1989.  His upper 
extremities were found to be normal and to have full range of 
motion.  

In a September 1993 medical history for the reserves, the 
veteran answered "yes" to a history of swollen or painful 
joints.  However, an examination conducted at that time found 
that the upper extremities were normal.  

A July 1995 Occupational Physical and History for the 
reserves notes that the veteran denied pain or stiffness in 
his joints.  His job title was an aircraft 
technician/electro-environmentalist.  

The remainder of the veteran's service medical records are 
negative for any treatment or diagnosis of a right elbow 
disability.  

Private medical records from May 1998 show that the veteran 
was seen for follow up for complaints pertaining to his left 
upper extremity.  He was also having some symptoms in his 
right elbow and right shoulder.  November 1998 records show 
that the veteran was seen for follow up for both elbows.  
These were said to become symptomatic if the veteran held 
things in his hands.  

The veteran was afforded a VA examination in February 1999.  
He reported that he began to develop pain in his right elbow 
when carrying a heavy toolbox out to the flight line while in 
the reserves.  The veteran reported pain about twice a week.  
He had not undergone any surgery for a right elbow 
disability.  On examination, the right elbow had tenderness 
on deep palpation with no swelling or crepitus noted.  After 
an X-ray study was obtained, the diagnoses included right 
elbow pain secondary to a small bony density seen just 
proximal to the radial head.  

The veteran underwent an additional VA examination in 
November 2004.  He denied having any problems with his right 
elbow, and the examination did not result in a diagnosis of a 
right elbow disability.  An August 2005 VA examination of the 
veteran's joints did not discuss the right elbow.  A December 
2005 VA examination stated that the right elbow was nontender 
and that he had no pain with resistive movements of the right 
elbow.  There was no diagnosis of a right elbow disability.  

The veteran was scheduled for an examination of the right 
elbow in September 2006 but failed to report.  His claims 
folder was then provided for review by a VA examiner.  In an 
October 2006 report, the examiner noted that the claims 
folder was reviewed.  The examiner also noted that the 
veteran's right elbow had been asymptomatic at the December 
2005 VA examination.  It remained asymptomatic even with 
repetitive motion.  The February 1999 X-ray study that 
revealed the small bony density was also noted.  

The examiner concluded that since the veteran did not 
complain of right elbow pain or loss of function in December 
2005, the veteran did not have a current right elbow 
disability.  The X-ray finding of hypertrophic spurring of 
the right elbow was not a disease condition.  The examiner 
stated that there was nothing in the claims folder to suggest 
that the veteran was currently having symptoms, weakness, or 
disability of the right elbow.  Therefore, it was the 
examiner's opinion that the veteran did not have a right 
elbow disability.  

Analysis

The veteran is competent to report the stresses his right 
elbow experienced during active service.  His testimony in 
this regard is consistent with his duties as an aircraft 
technician.  Thus, the element of an in-service disease or 
injury, is satisfied.

The existence of a current disability, however, is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

The evidence in favor of finding a current disability 
consists of the veteran's testimony regarding current 
symptoms, and the February 1999 medical opinion linking the 
veteran's complaints of pain to the bone density demonstrated 
on X-ray examination.

The evidence against finding a current disability includes 
the negative findings on examinations in 2004 and 2005, and 
the October 2006 medical opinion.  The October 2006 opinion 
is the most probative evidence, because the reviewer 
considered all of the examinations since service and provided 
a rationale for his opinion.  Earlier examiners did not have 
this opportunity, and did not provide a rationale.  Further, 
the February 1999 findings stand in isolation from the 
remainder of the service and post-service medical evidence 
showing no current right elbow disability.

Therefore, as the most probative evidence is against finding 
a current right elbow disability, the preponderance of the 
evidence is against his claim, reasonable doubt does not 
arise, and the claim is denied.  


ORDER

Entitlement to service connection for a right elbow 
disability is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


